Citation Nr: 1630449	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  09-23 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as a result of an undiagnosed illness resultant from service in Southwest Asia.  

2.  Entitlement to service connection for a bilateral knee disability, to include as a result of an undiagnosed illness resultant from service in Southwest Asia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran had active service as an activated member of the United States Army Reserve from June 2007 to June 2008, to include combat service in Southwest Asia.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In February 2011, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of that hearing is also of record.

In April 2011, the Board remanded the above-captioned claims for further development.

In September 2012, the Board denied the claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In an April 2014 Memorandum Decision, the Court vacated the September 2012 Board decision on the claims and remanded the matter to the Board for development.

In January 2015, the Board remanded the appeal for development consistent with the Memorandum Decision.
In February 2016, the Board requested an expert medical opinion from the Veterans Health Administration (VHA). 


FINDINGS OF FACT

1.  Lumbar strain is related to service.

2.  Bilateral knee strain is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar strain have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for bilateral knee strain have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of bilateral knee strain and lumbar strain, documented on VA examination in April 2015.

The record shows that some service treatment records (STRs) may be missing.  See February 2009 Formal Finding.  In the absence of all of the records concerning his service, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Of the records that do exist, knee pain and stiffness were documented in STRs of March 2008, April 2008, and May 2008.  Additionally, in May 2009, S.N. submitted a buddy statement in which she recounted the Veteran's in-service injuries to his knees and back during the performance of their duties in loading wounded soldiers on and off helicopters.  Moreover, as discussed previously by both the Board and the Court, the Veteran has provided admissible and believable statements of in-service pain in the low back and knees in the course of lifting, jumping, and running, including during combat.  Thus, the in-service incurrence of knee and low back injuries has been established.  

On the matter of nexus, the record contains three medical opinions.  Initially, a VA examination was conducted in November 2008, but the examiner did not offer an opinion on etiology, other than to state that the Veteran's knee and back pain were the result of "repetitive activity."  A June 2011 VA examination report containing a negative nexus opinion was found inadequate by the Court, and formed the basis for vacating the Board's September 2012 decision.  In short, the Court found that the June 2011 VA examination report did not adequately contemplate the Veteran's reported symptoms of in-service knee and back pain due to lifting, running, and jumping, and that post-service assessments of record, which included documented reports of lumbar strain, patellofemoral syndrome, and knee/back sprain, were not properly considered by the examiner.  An April 2015 VA examiner's negative opinion was found inadequate by the Board as described in the February 2016 VHA request, based on the same inadequacies cited by the Court as to the June 2011 report.

The only remaining opinion is that of a March 2016 physician, obtained in response to the Board's VHA request.  The physician stated he reviewed the entire claims file, including the STRs, buddy statements of S.N., and lay statements.  He noted that the file did not document any acute trauma to the back or knees.  He opined that if the Veteran were claiming degenerative arthritis in the back or knees from running, jumping, or other activities in service, he would agree with the prior examiners who provided negative nexus opinions, as this type of physical activity would not likely lead to degenerative arthritis.  However, the Veteran has been diagnosed with strains of the bilateral knees and lumbar spine.  Muscle strains are a common clinical condition, and the literature supports a clear connection between physical activity and muscle strains.  The physician explained that given the Veteran's lay statements and treatment shortly following separation in 2008, which included physical therapy and documentation of knee and back pain/strains, there was at least a 50 percent probability that the current bilateral knee and back strains were related to the rigors of military service.  

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his lumbar strain and bilateral knee strain.  There is no probative evidence to the contrary of the March 2016 expert medical opinion, as both prior VA examinations have been deemed inadequate by the Court and Board.  By contrast, the March 2016 report is adequate for examination.  The physician linked the Veteran's current disorders to service based on the admissible and believable lay evidence of the Veteran and his buddies.  He based his conclusion on an examination of pertinent facts in the claims file, the Veteran's medical history, and diagnostic reports.  He provided a rationale for his conclusion based on medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

The evidence is at least in equipoise in showing that the Veteran's lumbar strain and bilateral knee strain were incurred in service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition of the appeal, all notification and development actions needed to fairly adjudicate the claims have been accomplished.


ORDER

Service connection for lumbar strain is granted. 

Service connection for bilateral knee strain is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


